DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20			Pending
Prior Art References:
Szczukowski et al.		US 6,280,132 B1
Nakatsukasa et al.		US 6,354,578 B1

Claim Objections
Claim 8 is objected to because of the following informalities:  line 7 states, “radial protuberance” then in line 9 references it as a “ledge”, to avoid any antecedent basis issues, Examiner suggests picking one term over the other to be consistent.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  line 6 ends with a comma (,) and a semi-colon (;).  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  line 11 states, “radial protuberance” then in line 12 references it as a “ledge”, to avoid any antecedent basis issues, Examiner suggests picking one term over the other to be consistent.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szczukowski et al. (US 6,280,132 B1).

Regarding claim 1, Szczukowski discloses a fastener assembly (abstract, fig. 4) that is configured to securely couple to a component (40), the fastener (10) assembly comprising:
a compression-limiting bushing (20);
a fastener (10) coupled to the bushing (20); and
a grommet (30) coupled to the bushing (20), wherein a clearance gap (fig. 4) is defined between one or both of the bushing (20) or the fastener (10) and the grommet (30), wherein at least a portion of the grommet (30) is configured to move into the clearance gap (fig. 4) as the fastener assembly (fig. 4) is urged into an opening (41) of the component (40), and wherein the grommet (30) is configured to securely couple to the component (40).

Regarding claim 2, Szczukowski discloses the fastener assembly of claim 1, wherein the grommet (30) comprises at least one nose (32), wherein the at least one nose (32) 

Regarding claim 3, Szczukowski discloses the fastener assembly of claim 2, wherein the grommet (30) further comprises:
a rim (39) connected to the nose (32);
an intermediate channel (38) between the nose (32) and the rim (39), wherein the intermediate channel (38) is configured to securely retain an edge (42) of the component (40) that defines an opening (41) into which the fastener assembly (fig. 4) is configured to be disposed; and
a central bore (fig. 4) that passes through the nose (32), the rim (39), and the intermediate channel (38), wherein at least a portion of the bushing (20) and at least a portion of the fastener (10) are retained within the central bore (fig. 4).

Regarding claim 5, Szczukowski discloses the fastener assembly of claim 1, wherein the bushing (20) comprises:
a flange (fig. 4);
a tube (21) extending from the flange (fig. 4); and
a central passage (fig. 4) formed through the flange (fig. 4) and the central tube (21), wherein a shaft (13) of the fastener (10) is retained within the central passage (fig. 4).

Regarding claim 6, Szczukowski discloses the fastener assembly of claim 5, further comprising at least one protuberance (22) extending from the tube (21) into the central passage (fig. 4), wherein the at least one protuberance (22) is configured to interact with at least a portion of the fastener (10) to limit relative motion between the fastener (10) and the bushing (20).

Regarding claim 8, Szczukowski discloses the fastener assembly of claim 1, wherein the fastener (10) comprises: 
a head (11) having a radial collar (12); and
a shaft (13) connected to the head (11), wherein the shaft (13) includes: 
a first segment (fig. 4) extending from the head (11);
an inwardly-recessed circumferential indentation (fig. 4) formed at an end of the first segment (fig. 4);
a radial protuberance (14) radially and outwardly extending proximate to the indentation (fig. 4);
a ramp (fig. 4) inwardly canting from the ledge (14); and a second segment (fig. 4) having a distal tip (16).

Regarding claim 9, Szczukowski discloses the fastener assembly of claim 1, wherein a tube (21) of the bushing (20) is configured to be inserted and urged into a central bore (fig. 4) formed through the grommet (30), and wherein the fastener (10) is configured to be coupled to the bushing (20) after the bushing (20) is coupled to the grommet (30).

Regarding claim 10, Szczukowski discloses the fastener assembly of claim 1, wherein the grommet (30) is axially constrained between a collar (12) of the fastener (10) and a flange (fig. 4) of the bushing (20).

Regarding claim 11, Szczukowski discloses the fastener assembly of claim 1, wherein an outer diameter of a tube (21) that fits within a central bore (fig. 4) of the grommet (30) is less than a diameter of the central bore (fig. 4), wherein the clearance gap (fig. 4) is defined between an inner wall (fig. 4) of the grommet (30) that defines the central bore (fig. 4) and an outer surface of the tube (21).

Regarding claim 12, Szczukowski discloses the fastener assembly of claim 1, wherein the grommet (30) comprises at least one protuberance (39’) extending into the central bore (fig. 4), wherein the at least one protuberance (39’) is configured to interact with at least a portion of the bushing (20) to limit relative motion between the bushing (20) and the grommet (30).

Regarding claim 14, Szczukowski discloses the fastener assembly of claim 12, wherein the at least one protuberance (39’) comprises at least one inwardly-directed ridge (fig. 4).

Regarding claim 15, Szczukowski discloses a fastener assembly (abstract, fig. 4) that is configured to securely couple to a component (40), the fastener assembly (fig. 4) comprising:

a flange (fig. 4);
a tube (21) extending from the flange (fig. 4); and
a central passage (fig. 4) formed through the flange (fig. 4) and the central tube (21),; 
a fastener (10) coupled to the bushing (20), wherein the fastener (10) comprises:
a head (11) having a radial collar (12); and
a shaft (13) connected to the head (11), wherein the shaft (13) includes: 
a first segment (fig. 4) extending from the head (11), an inwardly-recessed circumferential indentation (fig. 4) formed at an end of the first segment (fig. 4), a radial protuberance (14) radially and outwardly extending proximate to the indentation (fig. 4), a ramp (fig. 4) inwardly canting from the ledge (14), and a second segment (fig. 4) having a distal tip (16), wherein the shaft (13) of the fastener (10) is retained within the central passage (fig. 4); and
a grommet (30) coupled to the bushing (20), wherein the grommet (30) comprises:
a nose (32) having a beveled tip (col. 5, lines 7-8);
a rim (39) connected to the nose (32);
an intermediate channel (38) between the nose (32) and the rim (39), wherein the intermediate channel (38) is configured to securely retain an edge (42) of the component (40) that defines an opening (41) into which the fastener assembly (fig. 4) is configured to be disposed; and

wherein a clearance gap (fig. 4) is defined between one or both of the bushing (20) or the fastener (10) and the grommet (30), wherein the nose (32) of the grommet (30) is configured to move into the clearance gap (fig. 4) as the fastener assembly (fig. 4) is urged into an opening (41) of the component (40), and wherein the grommet (30) is configured to securely couple to the component (40).

Regarding claim 16, Szczukowski discloses the fastener assembly of claim 15, further comprising at least one protuberance (22) extending from the tube (21) into the central passage (fig. 4), wherein the at least one protuberance (22) is configured to interact with at least a portion of the fastener (10) to limit relative motion between the fastener (10) and the bushing (20).

Regarding claim 18, Szczukowski discloses the fastener assembly of claim 15, wherein the tube (21) of the bushing (20) is configured to be inserted and urged into the central bore (fig. 4) formed through the grommet (30), and wherein the fastener (10) is configured to be coupled to the bushing (20) after the bushing (20) is coupled to the grommet (30).

Regarding claim 19, Szczukowski discloses the fastener assembly of claim 15, wherein an outer diameter of the tube (21) that fits within the central bore (fig. 4) of the grommet 

Regarding claim 20, Szczukowski discloses the fastener assembly of claim 15, wherein the grommet (30) comprises at least one protuberance (39’) extending into the central bore (fig. 4), wherein the at least one protuberance (39’) is configured to interact with at least a portion of the bushing (20) to limit relative motion between the bushing (20) and the grommet (30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Szczukowski et al. (US 6,280,132 B1) in view of Nakatsukasa et al. (US 6,354,578 B1).

Regarding claim 4, Szczukowski discloses the fastener assembly of claim of claim 2, except for wherein the at least one nose (32) comprises a first nose (32) connected to 
	However, Nakatsukasa teaches wherein the at least one nose comprises a first nose connected to a second nose, wherein the first and second noses comprise recessed spaces. Therefore, it would have been obvious to one of ordinary skill in the art to modify Szczukowski wherein the at least one nose comprises a first nose connected to a second nose, wherein the first and second noses comprise recessed spaces as taught by Nakatsukasa to provide a means for vibration absorption (see abstract). 

Claims 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Szczukowski et al. (US 6,280,132 B1).

Regarding claim 7, Szczukowski discloses the fastener assembly of claim 5, except for wherein the bushing (20) further comprises one or more retaining protuberances inwardly extending into the central passage (fig. 4) from an interior wall of the tube (21), wherein the one or more retaining protuberances are configured to be retained by at least one indentation (fig. 4) formed in a shaft (13) of the fastener (10).
	However, it would have been an obvious matter of design choice wherein the bushing further comprises one or more retaining protuberances inwardly extending into the central passage from an interior wall of the tube, wherein the one or more retaining protuberances are configured to be retained by at least one indentation formed in a shaft of the fastener, as Applicant has not disclosed that it solves any stated problem of 

Regarding claim 13, Szczukowski discloses the fastener assembly of claim 12, except for wherein the at least one protuberance comprises a plurality of first protuberances and a plurality of second protuberances separated by an annular space, wherein a retention foot of the bushing (20) is configured to be retained within the annular space between the plurality of first protuberances and the plurality of second protuberances in a pre-assembled position.
	However, it would have been an obvious matter of design choice wherein the at least one protuberance comprises a plurality of first protuberances and a plurality of second protuberances separated by an annular space, wherein a retention foot of the bushing is configured to be retained within the annular space between the plurality of first protuberances and the plurality of second protuberances in a pre-assembled position, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Szczukowski.

Regarding claim 17, Szczukowski discloses the fastener assembly of claim 15, except for wherein the bushing (20) further comprises one or more retaining protuberances inwardly extending into the central passage (fig. 4) from an interior wall of the tube (21), wherein the one or more retaining protuberances are configured to be retained by at least one indentation (fig. 4) formed in a shaft (13) of the fastener (10).
However, it would have been an obvious matter of design choice wherein the bushing further comprises one or more retaining protuberances inwardly extending into the central passage from an interior wall of the tube, wherein the one or more retaining protuberances are configured to be retained by at least one indentation formed in a shaft of the fastener, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Szczukowski.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd